                  Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 1 of 12 PageID #:
                                                      8032
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                                          Exhibit 26 - Pending No-fault Collections Proceedings

                            Index No./
   Defaulted Retailer        Case No.                                        Caption                                       Venue
                                                      Almatcare Medical Supply, AAO Nerlande Casimir v.             Richmond County Civil
Almatcare Medical Supply   700535-18/RI                           Allstate Insurance Company                               Court
                                                 Almatcare Medical Supply, AAO Tremeek Basinight v. Allstate        Richmond County Civil
Almatcare Medical Supply   700548-18/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply, Inc., AAO Rosa Morales v. Allstate       Richmond County Civil
Almatcare Medical Supply   700564-18/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply, Inc., AAO Diana Johnson v. Allstate      Richmond County Civil
Almatcare Medical Supply   700565-18/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply Inc, AAO Fleurant Dwight v. Allstate          Kings County
Almatcare Medical Supply   700811-18/KI                               Insurance Company                                  Civil Court
                                                 Almatcare Medical Supply Inc, AAO Emma Fleurant v. Allstate            Kings County
Almatcare Medical Supply   700812-18/KI                               Insurance Company                                  Civil Court
                                                  Almatcare Medical Supply, Inc., AAO Olga Galkina v. Allstate      Richmond County Civil
Almatcare Medical Supply   703395-17/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply, Inc., AAO Adam Mella Fernandez v.        Richmond County Civil
Almatcare Medical Supply   703400-17/RI                           Allstate Insurance Company                               Court
                                                 Almatcare Medical Supply Inc, AAO Glenric Powell v. Allstate       Richmond County Civil
Almatcare Medical Supply   703406-17/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply, Inc., AAO Bristol Nebert v. Allstate     Richmond County Civil
Almatcare Medical Supply   703602-17/RI                               Insurance Company                                    Court
                                               Almatcare Medical Supply Inc, AAO Steve Abel v. Allstate Insurance   Richmond County Civil
Almatcare Medical Supply   703604-17/RI                                     Company                                        Court
                                                 Almatcare Medical Supply Inc, AAO Bryan Jameison v. Allstate       Richmond County Civil
Almatcare Medical Supply   703611-17/RI                               Insurance Company                                    Court
                                                 Almatcare Medical Supply, Inc., AAO Carlos Guzman v. Allstate      Richmond County Civil
Almatcare Medical Supply   704681-17/RI                               Insurance Company                                    Court
                                                  Almatcare Medical Supply Inc, AAO Moise Feldere v. Allstate       Richmond County Civil
Almatcare Medical Supply   704685-17/RI                               Insurance Company                                    Court
                                                  Almatcare Medical Supply Inc, AAO Sharon Phillip v. Allstate      Richmond County Civil
Almatcare Medical Supply   704920-17/RI                               Insurance Company                                    Court


                                                                 1 of 12                                                           Exhibit 26
                  Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 2 of 12 PageID #:
                                                      8033
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                                          Exhibit 26 - Pending No-fault Collections Proceedings

                            Index No./
   Defaulted Retailer        Case No.                                        Caption                                         Venue
                                              Almatcare Medical Supply, Inc., AAO Brandon Carmouche v. Allstate       Richmond County Civil
Almatcare Medical Supply   704926-17/RI                               Insurance Company                                      Court
                                              Almatcare Medical Supply, Inc., AAO Gary Banks v. Allstate Insurance    Richmond County Civil
Almatcare Medical Supply   706123-17/RI                                     Company                                          Court
                                               Almatcare Medical Supply, Inc., AAO Leureen Trim v. Allstate Fire      Richmond County Civil
Almatcare Medical Supply   706760-17/RI                        And Casualty Insurance Company                                Court
                                               Almatcare Medical Supply, Inc., AAO Rasalpha Andrews v. Allstate       Richmond County Civil
Almatcare Medical Supply   706891-17/RI                               Insurance Company                                      Court
                                               Almatcare Medical Supply, Inc., AAO Jasques Hyacinthe v. Allstate      Richmond County Civil
Almatcare Medical Supply   706899-17/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc, AAO Ricardo Mersan v. Allstate        Richmond County Civil
Almatcare Medical Supply   706915-17/RI                               Insurance Company                                      Court
                                                Almatcare Medical Supply, Inc., AAO Aristides Caceres v. Allstate     Richmond County Civil
Almatcare Medical Supply   707026-17/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc., AAO Dmitry Polyak v. Allstate        Richmond County Civil
Almatcare Medical Supply   707872-17/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply Inc, AAO Brown Ezekiel v. Allstate              Kings County
Almatcare Medical Supply   709792-18/KI                               Insurance Company                                    Civil Court
                                                  Almatcare Medical Supply Inc, AAO Grant Thomas v. Allstate              Kings County
Almatcare Medical Supply   709793-18/KI                               Insurance Company                                    Civil Court
                                                 Almatcare Medical Supply Inc, AAO Jean- Charles Norgaisse v.             Kings County
Almatcare Medical Supply   709794-18/KI                           Allstate Insurance Company                               Civil Court
                                              Almatcare Medical Supply Inc, AAO Pruitt Robert v. Allstate Insurance       Kings County
Almatcare Medical Supply   709795-18/KI                                     Company                                        Civil Court
                                                  Almatcare Medical Supply Inc, AAO David Sutphin v. Allstate             Kings County
Almatcare Medical Supply   709796-18/KI                               Insurance Company                                    Civil Court
                                               Almatcare Medical Supply, Inc., AAO Kabir Mohammed v. Allstate         Richmond County Civil
Almatcare Medical Supply   710455-17/RI                               Insurance Company                                      Court
                                                  Almatcare Medical Supply, Inc., AAO Crystal Carr v. Allstate        Richmond County Civil
Almatcare Medical Supply   710469-17/RI                               Insurance Company                                      Court


                                                                 2 of 12                                                             Exhibit 26
                  Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 3 of 12 PageID #:
                                                      8034
                                                Allstate Ins. Co., et al. v. Avetisyan, et al.
                                          Exhibit 26 - Pending No-fault Collections Proceedings

                            Index No./
   Defaulted Retailer        Case No.                                       Caption                                          Venue
                                                 Almatcare Medical Supply, Inc, AAO Jennifer Joseph v. Allstate       Richmond County Civil
Almatcare Medical Supply   713524-16/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc., AAO Antoine Nelson v. Allstate       Richmond County Civil
Almatcare Medical Supply   713529-16/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc., AAO Victoria Powell v. Allstate      Richmond County Civil
Almatcare Medical Supply   713531-16/RI                               Insurance Company                                      Court
                                                  Almatcare Medical Supply, Inc, AAO Patrick Joseph v. Allstate       Richmond County Civil
Almatcare Medical Supply   713821-16/RI                               Insurance Company                                      Court
                                                Almatcare Medical Supply, Inc., AAO Verna Bridgeman v. Allstate       Richmond County Civil
Almatcare Medical Supply   714002-16/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc., AAO Jeffery Young v. Allstate        Richmond County Civil
Almatcare Medical Supply   714018-17/RI                        Property & Casualty Insurance Co                              Court
                                                  Almatcare Medical Supply, Inc., AAO Darryl Jones v. Allstate        Richmond County Civil
Almatcare Medical Supply   715948-16/RI                               Insurance Company                                      Court
                                                  Almatcare Medical Supply, Inc., AAO Tanya Gage v. Allstate          Richmond County Civil
Almatcare Medical Supply   718426-16/RI                               Insurance Company                                      Court
                                                  Almatcare Medical Supply, Inc., AAO Linton Haye v. Allstate         Richmond County Civil
Almatcare Medical Supply   718432-16/RI                               Insurance Company                                      Court
                                                 Almatcare Medical Supply, Inc., AAO Schontel Baker v. Allstate       Richmond County Civil
Almatcare Medical Supply   718433-16/RI                               Insurance Company                                      Court
                                                Almatcare Medical Supply Inc., AAO Saint Jean Carine v. Allstate          Kings County
Almatcare Medical Supply   739614-17/KI                               Insurance Company                                    Civil Court
                                                  Almatcare Medical Supply Inc, AAO Alhaji M Bah v. Allstate              Kings County
Almatcare Medical Supply   739615-17/KI                               Insurance Company                                    Civil Court
                                                 Almatcare Medical Supply Inc., AAO Brown Lamont v. Allstate              Kings County
Almatcare Medical Supply   739616-17/KI                               Insurance Company                                    Civil Court
                                                  Almatcare Medical Supply Inc., AAO Dhahi Tayson v. Allstate             Kings County
Almatcare Medical Supply   739617-17/KI                               Insurance Company                                    Civil Court
                                               Almatcare Medical Supply Inc., AAO Pierre Jean v. Allstate Insurance       Kings County
Almatcare Medical Supply   739618-17/KI                                    Company                                         Civil Court


                                                                 3 of 12                                                             Exhibit 26
                  Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 4 of 12 PageID #:
                                                      8035
                                                 Allstate Ins. Co., et al. v. Avetisyan, et al.
                                           Exhibit 26 - Pending No-fault Collections Proceedings

                             Index No./
   Defaulted Retailer         Case No.                                           Caption                                    Venue
                                               Almatcare Medical Supply Inc., AAO Baez Soto Altagracia v. Allstate      Kings County
Almatcare Medical Supply    739619-17/KI                                  Insurance Company                              Civil Court
                                                Almatcare Medical Supply Inc., AAO Soto Felix v. Allstate Insurance     Kings County
Almatcare Medical Supply    739620-17/KI                                        Company                                  Civil Court
                                                    Almatcare Medical Supply Inc., AAO Mays Bernard v. Allstate         Kings County
Almatcare Medical Supply    739621-17/KI                                  Insurance Company                              Civil Court
                                                   Almatcare Medical Supply Inc., AAO Alvarado Linda v. Allstate        Kings County
Almatcare Medical Supply    739622-17/KI                                  Insurance Company                              Civil Court
                                                  In the matter of AVA Custom Supply Inc., AAO Oneil Jackson and      American Arbitration
  AVA Custom Supply        17-18-1107-1129                            Allstate Insurance Company                         Association
                                               In the matter of AVA Custom Supply Inc., AAO Heather Edwards and       American Arbitration
  AVA Custom Supply        17-18-1097-6142                   Allstate Fire & Casualty Insurance Company                  Association
                                                In the matter of AVA Custom Supply Inc., AAO Cassandra Ford and       American Arbitration
  AVA Custom Supply        17-18-1097-6148                            Allstate Insurance Company                         Association
                                                In the matter of AVA Custom Supply Inc., AAO Tyronne Milton and       American Arbitration
  AVA Custom Supply        17-18-1105-9984                            Allstate Insurance Company                         Association
                                               In the matter of AVA Custom Supply Inc., AAO William Cruickshank       American Arbitration
  AVA Custom Supply        17-18-1106-3768                          and Allstate Insurance Company                       Association
                                               In the matter of AVA Custom Supply Inc., AAO Lakeisha Johnson and      American Arbitration
  AVA Custom Supply        17-18-1108-3222                   Allstate Fire & Casualty Insurance Company                  Association
                                                   In the matter of AVA Custom Supply Inc., AAO Hardy Jean and        American Arbitration
  AVA Custom Supply        17-18-1109-2579                   Allstate Fire & Casualty Insurance Company                  Association
                                                  In the matter of AVA Custom Supply Inc., AAO Carol Stewart and      American Arbitration
  AVA Custom Supply        17-18-1109-7053                            Allstate Insurance Company                         Association
                                                 In the matter of AVA Custom Supply Inc., AAO Devasha Singh and       American Arbitration
  AVA Custom Supply        17-19-1118-9451                            Allstate Insurance Company                         Association
                                                In the matter of AVA Custom Supply Inc., AAO Samantha Newmark         American Arbitration
  AVA Custom Supply        17-19-1141-8640                          and Allstate Insurance Company                       Association
                                                AVA Custom Supply Inc., AAO Hassana Taylor v. Allstate Insurance        Queens County
  AVA Custom Supply        703318-19/QU                                         Company                                  Civil Court


                                                                  4 of 12                                                           Exhibit 26
               Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 5 of 12 PageID #:
                                                   8036
                                             Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 26 - Pending No-fault Collections Proceedings

                         Index No./
Defaulted Retailer        Case No.                                        Caption                                   Venue
                                             Daily Medical Equipment Distribution Center, Inc., AAO Samuel       Kings County
  Daily Medical        020243-14/KI                       Phipps v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Myrna        Kings County
  Daily Medical        031133-13/KI                       Mcnish v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Ruslan       Kings County
  Daily Medical        044018-14/KI                       Ykiew v. Allstate Insurance Company                     Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Rhina       Kings County
  Daily Medical        062516-15/KI                     Rodriguez v. Allstate Insurance Company                   Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Umberta       Kings County
  Daily Medical        064633-13/KI                   Marizan Mateo v. Allstate Insurance Company                 Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Shaleena      Queens County
  Daily Medical        723930-12/QU                        Smith v. Allstate Insurance Company                    Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Pichardo,     Queens County
  Daily Medical        731643-12/QU                      Francisco v. Allstate Insurance Company                  Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Rosemary      Kings County
  Daily Medical         000715-14/KI                      Garcia v. Allstate Insurance Company                    Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Arcia,      Kings County
  Daily Medical        000715-14/KI                      Rosemary v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Jesus Pena v.   Kings County
  Daily Medical         002661-14/KI                                   Allstate Ins Co                            Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Tyson       Kings County
  Daily Medical         007431-14/KI               Jackson v. Allstate Property & Casualty Insurance Co           Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Magalli      Kings County
  Daily Medical         007438-14/KI                      Rivera v. Allstate Insurance Company                    Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Ivera Magalli   Kings County
  Daily Medical        007438-14/KI                           v. Allstate Insurance Company                       Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Nepomuceno      Kings County
  Daily Medical         007441-14/KI                       Maria v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Dwight       Kings County
  Daily Medical         007443-14/KI                      Young v. Allstate Insurance Company                     Civil Court


                                                              5 of 12                                                      Exhibit 26
               Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 6 of 12 PageID #:
                                                   8037
                                             Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 26 - Pending No-fault Collections Proceedings

                         Index No./
Defaulted Retailer        Case No.                                        Caption                                    Venue
                                             Daily Medical Equipment Distribution Center, Inc., AAO Samuel        Kings County
  Daily Medical         007444-14/KI                      Pringle v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Orlando       Kings County
  Daily Medical         007449-14/KI                    Hernandez v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Andrea        Kings County
  Daily Medical         007452-14/KI                     Williams v. Allstate Insurance Company                    Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Sanchez Jose     Kings County
  Daily Medical        008657-14/KI                                  v. Allstate Ins Co                            Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Cesarine      Kings County
  Daily Medical         008658-14/KI                       Nauth v. Allstate Insurance Company                     Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Maurice       Kings County
  Daily Medical         008707-14/KI                     Edwards v. Allstate Insurance Company                     Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Elizabeth      Kings County
  Daily Medical         008709-14/KI                           Tompkins v. Allstate Ins Co                         Civil Court
                                               Daily Medical Equipment Distribution Center, Inc., AAO Marc        Kings County
  Daily Medical         008711-14/KI                           Korsunsky v. Allstate Ins Co                        Civil Court
                                            Daily Medical Equipment Distribution Center, Inc, AAO Korsunsky       Kings County
  Daily Medical        008711-14/KI                               Marc v. Allstate Ins Co                          Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Wilson M.      Kings County
  Daily Medical         008713-14/KI                             Quilles v. Allstate Ins Co                        Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Alberto       Kings County
  Daily Medical         011351-13/KI                      Ramirez v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center Inc, AAO Lichmie         Kings County
  Daily Medical         011352-13/KI                     Osbourne v. Allstate Insurance Company                    Civil Court
                                            Daily Medical Equipment Distribution Center, Inc, AAO Quinunes,       Kings County
  Daily Medical        011353-13/KI                        Angel v. Allstate Insurance Company                     Civil Court
                                               Daily Medical Equipment Distribution Center Inc, AAO Diallo        Kings County
  Daily Medical         011355-13/KI                     Mamadou v. Allstate Insurance Company                     Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Charles Elliott   Kings County
  Daily Medical         011370-13/KI                          v. Allstate Insurance Company                        Civil Court


                                                              6 of 12                                                       Exhibit 26
               Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 7 of 12 PageID #:
                                                   8038
                                             Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 26 - Pending No-fault Collections Proceedings

                         Index No./
Defaulted Retailer        Case No.                                        Caption                                    Venue
                                               Daily Medical Equipment Distribution Center Inc, AAO Maria         Kings County
  Daily Medical         011372-13/KI                     Bonifacio v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Luis Fortuna v.   Kings County
  Daily Medical         011390-13/KI                           Allstate Insurance Company                          Civil Court
                                              Daily Medical Equipment Distribution Center Inc, AAO Kenneth        Kings County
  Daily Medical         012453-14/KI                      Martinez v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Carlos Nunez    Kings County
  Daily Medical         012454-14/KI                                 v. Allstate Ins Co                            Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Dionne Tully    Kings County
  Daily Medical         012456-14/KI                                 v. Allstate Ins Co                            Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Juan C. Ruiz    Kings County
  Daily Medical         012457-14/KI                          v. Allstate Insurance Company                        Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Marcia Javier   Kings County
  Daily Medical         012458-14/KI                                 v. Allstate Ins Co                            Civil Court
                                             Daily Medical Equipment Distribution Center, Inc, AAO Desouza        Kings County
  Daily Medical        012463-14/KI                       Missan v. Allstate Insurance Company                     Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Terrence      Kings County
  Daily Medical         012466-14/KI                              Cline v. Allstate Ins Co                         Civil Court
                                              Daily Medical Equipment Distribution Center Inc, AAO Brunilda       Kings County
  Daily Medical         013851-14/KI                    Santiago v. Allstate Property And Casualty                 Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Shawn Lee v.    Kings County
  Daily Medical         013858-14/KI                           Allstate Insurance Company                          Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Micheline      Kings County
  Daily Medical         013860-14/KI                     Gibson v. Allstate Property And Casualty                  Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Israel Fox v.   Kings County
  Daily Medical         017347-14/KI                            Allstate Insuance Company                          Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Cuc Gilmar v.    Kings County
  Daily Medical        024429-13/KI                            Allstate Insurance Company                          Civil Court
                                              Daily Medical Equipment Distribution Center, Inc, AAO Cepeda        Kings County
  Daily Medical        029364-14/KI                        Emilio v. Allstate Insurance Company                    Civil Court


                                                              7 of 12                                                       Exhibit 26
               Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 8 of 12 PageID #:
                                                   8039
                                             Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 26 - Pending No-fault Collections Proceedings

                         Index No./
Defaulted Retailer        Case No.                                          Caption                                 Venue
                                           Daily Medical Equipment Distribution Center, Inc., AAO Raquel Lopez   Kings County
  Daily Medical         029927-14/KI                            v. Allstate Insurance Company                     Civil Court
                                            Daily Medical Equipment Distribution Center Inc, AAO Frank Rogers    Kings County
  Daily Medical        031119-13/KI                             v. Allstate Insurance Company                     Civil Court
                                             Daily Medical Equipment Distribution Center Inc, AAO Juan Pablo     Kings County
  Daily Medical        031137-13/KI                         Zhicay v. Allstate Insurance Company                  Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Veronica     Kings County
  Daily Medical         031146-13/KI                       Medina v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Shrena Fraser    Kings County
  Daily Medical        031153-13/KI                             v. Allstate Insurance Company                     Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Shelene G.    Kings County
  Daily Medical         035540-14/KI                       Johnson v. Allstate Insuance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Omar Higgins   Kings County
  Daily Medical         038446-14/KI               v. Allstate Property And Casualty Insurance Company            Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Wendy       Kings County
  Daily Medical         043283-14/KI                   Cortez v. Allstate Property & Casualty Ins Co              Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Wilfrid     Kings County
  Daily Medical         043998-14/KI                        Joseph v. Allstate Insurance Company                  Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Hernan      Kings County
  Daily Medical         044002-14/KI                       Cardona v. Allstate Insurance Company                  Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Thomas R.     Kings County
  Daily Medical         044003-14/KI                       Cassidy v. Allstate Insurance Company                  Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Ana Santana    Kings County
  Daily Medical        044004-14/KI                             v. Allstate Insurance Company                     Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Donald      Kings County
  Daily Medical        044006-14/KI                        Johnson v. Allstate Insurance Company                  Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Rose Mary     Kings County
  Daily Medical         044007-14/KI                         Baez v. Allstate Insurance Company                   Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Milton      Kings County
  Daily Medical         044008-14/KI                        Mckoy v. Allstate Insurance Company                   Civil Court


                                                              8 of 12                                                      Exhibit 26
               Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 9 of 12 PageID #:
                                                   8040
                                             Allstate Ins. Co., et al. v. Avetisyan, et al.
                                       Exhibit 26 - Pending No-fault Collections Proceedings

                         Index No./
Defaulted Retailer        Case No.                                         Caption                                  Venue
                                            Daily Medical Equipment Distribution Center, Inc.,, AAO Fitzgerald   Kings County
  Daily Medical         044011-14/KI                       Arthur v. Allstate Insurance Company                   Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Devine       Kings County
  Daily Medical        044015-14/KI                        Mcrae v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Doraine      Kings County
  Daily Medical        044016-14/KI                         Davis v. Allstate Insurance Company                   Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Maria       Kings County
  Daily Medical        044017-14/KI                      Bencosme v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Ykien Ruslan   Kings County
  Daily Medical        044018-14/KI                            v. Allstate Insurance Company                      Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Elizabeth     Kings County
  Daily Medical         044020-14/KI                     Campbell v. Allstate Insurance Company                   Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Lorraine     Kings County
  Daily Medical        044024-14/KI                        Sinclair v. Allstate Insurance Company                 Civil Court
                                               Daily Medical Equipment Distribution Center, Inc., AAO Igor       Kings County
  Daily Medical         049746-13/KI                     Golubchik v. Allstate Insuance Company                   Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Maurice      Kings County
  Daily Medical         050436-13/KI                Butler v. Allstate Property & Casualty Insurance Co           Civil Court
                                               Daily Medical Equipment Distribution Center, Inc., AAO Elvio      Kings County
  Daily Medical         053642-15/KI                  Gutierrez-Ortiz v. Allstate Insurance Company               Civil Court
                                             Daily Medical Equipment Distribution Center, Inc., AAO Maurice      Kings County
  Daily Medical         057016-13/KI                Butler v. Allstate Property & Casualty Insurance Co           Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Kesha       Kings County
  Daily Medical         057610-13/KI                     Colbourne v. Allstate Insurance Company                  Civil Court
                                            Daily Medical Equipment Distribution Center, Inc, AAO Colbourne      Kings County
  Daily Medical        057610-13/KI                               Keisha v. Allstate Ins Co                       Civil Court
                                              Daily Medical Equipment Distribution Center, Inc., AAO Oliver      Kings County
  Daily Medical         057613-13/KI                              Sanford v. Allstate Ins Co                      Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Martha Lua v.   Kings County
  Daily Medical        059975-14/KI                                     Allstate Ins Co                           Civil Court


                                                              9 of 12                                                      Exhibit 26
              Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 10 of 12 PageID #:
                                                  8041
                                            Allstate Ins. Co., et al. v. Avetisyan, et al.
                                      Exhibit 26 - Pending No-fault Collections Proceedings

                        Index No./
Defaulted Retailer       Case No.                                        Caption                                    Venue
                                              Daily Medical Equipment Distribution Center Inc, AAO Carlos        Kings County
  Daily Medical        062518-15/KI                     Fernandez v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc.,, AAO Fernandez,    Kings County
  Daily Medical        062518-15/KI                       Carlos v. Allstate Insurance Company                    Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Mohammed         Kings County
  Daily Medical        064631-13/KI                       Fabelo v. Allstate Insurance Company                    Civil Court
                                           Daily Medical Equipment Distribution Center Inc., AAO Mosaurieta     Queens County
  Daily Medical        700900-14/QU                       Hilda v. Allstate Insurance Company                     Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Mosaurieta      Queens County
  Daily Medical        700901-14/QU                      Dolores v. Allstate Insurance Company                    Civil Court
                                            Daily Medical Equipment Distribution Center, Inc., AAO Charles      Bronx County
  Daily Medical        704936-12/BX                           Crittenden v. Allstate Ins. Co.                     Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Crittenden     Bronx County
  Daily Medical        704936-12/BX                      Charles v. Allstate Insurance Company                    Civil Court
                                             Daily Medical Equipment Distribution Center Inc, AAO Gerardo       Queens County
  Daily Medical        705301-12/QU                      Mendez v. Allstate Insurance Company                     Civil Court
                                             Daily Medical Equipment Distribution Center Inc, AAO Orlando       Queens County
  Daily Medical        705305-12/QU                      Alvarez v. Allstate Insurance Company                    Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Albert Salcedo   Queens County
  Daily Medical        705306-12/QU                          v. Allstate Insurance Company                        Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Larry Mellette   Queens County
  Daily Medical        705307-12/QU                          v. Allstate Insurance Company                        Civil Court
                                            Daily Medical Equipment Distribution Center Inc, AAO Elizabeth       Kings County
  Daily Medical        705457-16/KI                            Tompins v. Allstate Ins.Co                         Civil Court
                                          Daily Medical Equipment Distribution Center, Inc., AAO Son Verdieu New York County Civil
  Daily Medical        707938-12/NY                                 v. Allstate Ins. Co.                            Court

                                            Daily Medical Equipment Distribution Center, Inc., AAO Kenneth      Bronx County
  Daily Medical        715530-12/BX           Crawford v. Allstate Property & Casualty Insurance Company         Civil Court
                                          Daily Medical Equipment Distribution Center, Inc, AAO Febus Maritza   Bronx County
  Daily Medical        717539-12/BX                          v. Allstate Insurance Company                       Civil Court

                                                            10 of 12                                                       Exhibit 26
              Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 11 of 12 PageID #:
                                                  8042
                                            Allstate Ins. Co., et al. v. Avetisyan, et al.
                                      Exhibit 26 - Pending No-fault Collections Proceedings

                        Index No./
Defaulted Retailer       Case No.                                        Caption                                    Venue
                                           Daily Medical Equipment, AAO Abel Taveras v. Allstate Property &      Bronx County
  Daily Medical        717540-12/BX                           Casualty Insurance Company                          Civil Court
                                             Daily Medical Equipment Distribution Center, Inc, AAO Garcia        Bronx County
  Daily Medical        717541-12/BX            Sherwin v. Allstate Property & Casualty Insurance Company          Civil Court

                                            Daily Medical Equipment Distribution Center, Inc, AAO Pinckney       Bronx County
  Daily Medical        717542-12/BX             Verdell v. Allstate Property & Casualty Insurance Company         Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Goomansingh,      Queens County
  Daily Medical        719158-13/QU                       Margaret v. Allstate Insurance Company                  Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Yee, Shana v.     Queens County
  Daily Medical        719161-13/QU                             Allstate Insurance Company                        Civil Court
                                            Daily Medical Equipment Distribution Center Inc, AAO Rodriguez,      Queens County
  Daily Medical        719165-13/QU                         Lyza v. Allstate Insurance Company                    Civil Court
                                          Daily Medical Equipment Distribution Center, Inc., AAO Jose Matos v.   Queens County
  Daily Medical        719171-13/QU                             Allstate Insurance Company                        Civil Court
                                           Daily Medical Equipment Distribution Center Inc, AAO Funez, Ileana    Queens County
  Daily Medical        719177-13/QU                            v. Allstate Insurance Company                      Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Perez, Eduardo    Queens County
  Daily Medical        719178-13/QU                            v. Allstate Insurance Company                      Civil Court
                                            Daily Medical Equipment Distribution Center Inc, AAO Bronson ,       Queens County
  Daily Medical        719180-13/QU                        Daphne v. Allstate Insurance Company                   Civil Court
                                            Daily Medical Equipment Distribution Center Inc, AAO Harrison ,      Queens County
  Daily Medical        719183-13/QU                         Troy v. Allstate Insurance Company                    Civil Court
                                              Daily Medical Equipment Distribution Center Inc, AAO Diesha        Queens County
  Daily Medical        719188-13/QU                       Sconiers v. Allstate Insurance Company                  Civil Court
                                             Daily Medical Equipment Distribution Center Inc, AAO Dhanal ,       Queens County
  Daily Medical        719189-13/QU                        Avena v. Allstate Insurance Company                    Civil Court
                                            Daily Medical Equipment Distribution Center, Inc, AAO Monique        Kings County
  Daily Medical        719470-17/KI                      Mondesire v. Allstate Insurance Company                  Civil Court
                                          Daily Medical Equipment Distribution Center Inc, AAO Juan Gaston v.    Queens County
  Daily Medical        723932-12/QU                             Allstate Insurance Company                        Civil Court

                                                            11 of 12                                                       Exhibit 26
              Case 1:17-cv-04275-RPK-RML Document 274-29 Filed 07/01/20 Page 12 of 12 PageID #:
                                                  8043
                                            Allstate Ins. Co., et al. v. Avetisyan, et al.
                                      Exhibit 26 - Pending No-fault Collections Proceedings

                        Index No./
Defaulted Retailer       Case No.                                         Caption                                  Venue
                                              Daily Medical Equipment Distribution Center Inc., AAO Rafael      Queens County
  Daily Medical        723937-12/QU                      Acevedo v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Edzer Louis-   Queens County
  Daily Medical        723944-12/QU                        Jean v. Allstate Insurance Company                    Civil Court
                                          Daily Medical Equipment Distribution Center, Inc, AAO Jimmy Gary v.   Queens County
  Daily Medical        723952-12/QU                            Allstate Insurance Company                        Civil Court
                                          Daily Medical Equipment Distribution Center, Inc, AAO Peralta Danis   Kings County
  Daily Medical        728287-12/KI                   v. Allstate Property & Casualty Insurance Co               Civil Court
                                             Daily Medical Equipment Distribution Center, Inc, AAO Overton      Kings County
  Daily Medical        728288-12/KI                      Dahania v. Allstate Insurance Company                   Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Colin Miller   Kings County
  Daily Medical        729348-18/KI                           v. Allstate Insurance Company                      Civil Court
                                           Daily Medical Equipment Distribution Center, Inc, AAO Louis-Jean,    Queens County
  Daily Medical        731627-12/QU                       Edzer v. Allstate Insurance Company                    Civil Court
                                          Daily Medical Equipment Distribution Center, Inc, AAO Simon Vincio    Queens County
  Daily Medical        731628-12/QU                           v. Allstate Insurance Company                      Civil Court
                                           Daily Medical Equipment Distribution Center, Inc., AAO Mccollum,     Queens County
  Daily Medical        731631-12/QU                      Clarence v. Allstate Insurance Company                  Civil Court
                                            Daily Medical Equipment Distribution Center, Inc, AAO Elizabeth     Kings County
  Daily Medical        746149-16/KI                      Tompins v. Allstate Insurance Company                   Civil Court
                                            Daily Medical Equipment Distribution Center, Inc.,, AAO Guzman,     Kings County
  Daily Medical        062515-15/KI                        Jose v. Allstate Insurance Company                    Civil Court




                                                            12 of 12                                                      Exhibit 26
